Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated June 24, 2008 To The Current Prospectus For GoldenSelect Genesis I GoldenSelect Genesis Flex Issued By Golden American Life Insurance Company Through Separate Account A of ING USA Annuity and Life Insurance Company This supplement is notice of some forthcoming changes to the investment portfolios available under your flexible premium variable life insurance policy. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions or want to give us any instructions in this regard, then please call our Customer Contact Center at 1-800-366-0066. You may also call us for copies of the prospectus for any portfolio. IMPORTANT INFORMATION REGARDING REORGANIZATION On March 27, 2008, the Board of Trustees of the ING Wells Fargo Disciplined Value Portfolio (Class
